The opinion of the Court was delivered by
Waedlaw, J.
Circumstances may be imagined that would render a horse, suitable to an infant’s fortune and station in life, a necessary: and the demurrer to the replication admits that such circumstances exist in this case.
Our Court has not only held that a note given by an infant for necessarieSj is valid, (Dubose vs. Wheddon,A McC. 221): but has sustained the more doubtful proposition, that the infant is liable upon his implied contract to refund money paid for necessaries by his surety on a note given for them. (Haine vs. Tarrant, 2 Hill, 400.)
The defendant made no motion to amend on the Circuit: but desires to have the benefit of such a motion made here, after he has by general demurrer and appeal, taken the opinions of the Circuit Court and Court of Appeals, and found both unfavorable to him. To permit such a course would tend greatly to delay plaintiffs ; and therefore the motion must be denied, according to the general rule laid down in Moore vs. Burbage, 2 McM. 168.
O’Neall, Frost, Withers and Whttner, JJ., concurred.
Evans, J., absent at argument.

Motion dismissed.